Citation Nr: 1523092	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-44 468	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, claimed as patellofemoral syndrome.

2.  Entitlement to service connection for bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from April 1980 to April 2008, to include service in the Persian Gulf Theater of Operations.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2008 rating decision of the VA Regional Office in New Orleans, Louisiana that, in pertinent part, denied service connection for bilateral shoulder and bilateral knee disabilities.

The Veteran was afforded a videoconference hearing at the RO in March 2015 before the undersigned sitting at Washington, DC.  The transcript is of record.


FINDINGS OF FACT

1.  The evidence documents chronic bilateral knee disability in service and thereafter.

2.  There is competent evidence of record that bilateral shoulder disability is of service onset.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, bilateral knee disabilities, characterized as bursitis/tendonitis was incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  With resolution of reasonable doubt in the Veteran's favor in favor, bilateral shoulder disability, including acromioclavicular arthropathy with labral tears, was incurred in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001).  As the Board is granting service connection for bilateral shoulder and knee disabilities, further assistance is unnecessary to aid the Veteran in substantiating these claims, and further discussion of the VCAA is therefore unnecessary.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

For Persian Gulf War veterans like the appellant service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(b) (2014).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.

Factual Background

The Veteran's personnel records reflect service in the Persian Gulf.

Service treatment records reflect that in September 1987, the Veteran was seen for recurrent left knee pain of two months' duration diagnosed as left knee strain.  In January 2000, he complained of pain and popping in the right knee with stiffness without a history of trauma that was assessed as patellar pain.  On a post deployment questionnaire dated in September 2004, the appellant indicated that he had swollen, stiff or painful joints and muscle aches.  Patellofemoral syndrome was recorded on a list of chronic illnesses in August 2006.

In April 2008, the Veteran was seen in consultation and reported a one-year history polyarthralgias of multiple joints and generalized muscle weakness and debility.  Complaints included low back and buttock pain, lifting, sitting and standing intolerance, difficulty bending, washing and dressing in the morning, and reduced productivity at work.  Medication, injections, and physical therapy and rehabilitation were prescribed.

Barksdale Air Force Base clinic records dated in September 2008 indicate that the Veteran presented with complaints of multiple joint pain.  He reported that he was in good health and very active physically until returning from Afghanistan the past February.  He stated, in pertinent part, that since then he had had pain in his shoulders and knees.  It was noted that there was no history of injury or trauma and that multiple joint pain had surfaced seemingly without reason.  The appellant related that he had been prescribed Naproxen at his last visit which had helped.  Following evaluation, the assessment was diffuse joint pain (arthralgias).  Further follow-up was recommended, including rheumatology evaluation.  

The Veteran underwent a VA general medical examination in August 2008.  No claims folder was available for review.  He complained of pain in both shoulders and related this to being struck in the right shoulder by the tailgate of a deuce and a half truck in 1998.  He related that knee pain had been caused by being in competition with other security forces involving obstacle course runs.  X-rays of the knees and shoulders were interpreted as unremarkable.  Following examination, the examiner opined that shoulder pain was due to muscle spasm of the trapezius muscle.  Bilateral knee disability was attributed to squatting and standing throughout the Veteran's career as well as engaging in heavy lifting, carrying, and lifting without a history of any particular injury or severe problems.

In October 2008, the Veteran was evaluated for multiple joint pain by T.A. Pressly III, APMC, who provided pertinent diagnoses of polyarthralgias most consistent with tendonitis, bursitis and osteoarthritis, and shoulder pain secondary to impingement and adhesive capsulitis.

A VA outpatient clinical records dated in August 2008 determined that chronic shoulder pain was due to muscle spasm of the trapezius muscle.  No abnormality of the rotator cuff or the ligamentous structure was noted.  A September 2008 record indicated that the Veteran had a complaint of "joint pains all over that are bothering him."  Between January and February 2009, the appellant stated that up until February 2008 he was lifting weights, running obstacle courses and jogging in a flak jacket but currently had difficulty lifting his bicycle into his pick-up.  It was noted that he had been treated in October 2008 by Dr. Pressly for tendonitis, bursitis, osteoarthritis and frozen shoulder.  The Veteran related that most of his joints hurt.  He denied any specific trauma.  Assessments of multi-joint pain, arthralgias and polyarthralgias/myalgias affecting multiple joints were rendered, including the shoulders and knees.  It noted that his symptoms did not fit a clear clinical picture but did comport with a range of disorders that included myositis, inflammatory arthritis, and paraneoplastic process, etc. 

The Veteran was afforded a VA general medical examination by a VA physician in May 2011.  The examiner noted that the claims folder was not available for review.  History and complaints of multiple joint pain as recited above were reiterated.  Radiological studies were performed and X-rays of the knees were normal.  Magnetic resonance imaging (MRI) of the right shoulder disclosed mild to moderate acromioclavicular arthropathy and a complex tear of the labral biceps tendon sheath.  There was old Hill-Sach's deformity of the humeral head consistent with previous anterior dislocation.  MRI of the left shoulder showed mild to moderate acromioclavicular arthropathy with anterior narrowing of the rotator cuff.  There was a partial tear of the superior labral biceps tendon sheath complex.  Following evaluation, a pertinent diagnosis of multiple polyarthritis with symptoms of joint complaints was rendered.  The examiner commented that "Therefore, at this time, any diagnosis associated with the Gulf War symptoms would be a chronic type of multisymptom disease primarily involving the joints and the diagnoses are already partially supported by the rheumatologist' s evaluation."

The Veteran was afforded a VA compensation examination in April 2013 for Gulf War protocol purposes.  It was reported that he had dull aching anterior knee pain that might occur with rest or with kneeling or bending.  The Veteran denied any dislocation.  It was reported that there was no evidence of degenerative changes on X-ray or any other significant diagnostic test findings or results.  Following examination, the impression was bursitis of the knees.  The examiner commented that the Veteran had been treated by a local rheumatologist as well as by VA for polyarthralgias most consistent with tendonitis, bursitis and osteoarthritis.  She opined that these conditions were disease processes with a clear and specific etiology and diagnosis and were not part of a medically unexplained chronic multi-symptom illness or of unknown etiology.

On examination of the shoulders, the VA examiner noted that the Veteran had pain in both shoulders upon rotation.  He provided history to the effect that in 1998, a duce and a half truck tailgate fell onto his head, hitting the helmet and right shoulder.  He stated that he was knocked down without loss of consciousness, but did not get treatment.  The Veteran said he had pain in the right shoulder afterwards and had had pain in both shoulders since 2008.  He denied dislocation.  The diagnosis was internal derangement of both shoulders.  The examiner referred to the findings on prior MRI studies.  She stated that current shoulder conditions were disease processes with a clear and specific etiology and diagnosis and not part of a medically unexplained chronic multi-symptom illness of unknown etiology.

Legal Analysis

At the outset, the Board points out that the Veteran has known clinical diagnoses of the knees and shoulders.  As such, knee and shoulder disabilities may not be considered chronic undiagnosed or medically unexplained chronic multisymptom illnesses pursuant to 38 C.F.R. § 3.317(a)(2)(i) for Persian Gulf War disability purposes.  As such, this theory of entitlement is unavailing as a basis to establish service connection and a discussion of such is unnecessary. See VAOPGCPREC 8-98.  

The Veteran's service treatment records reflect that he was seen for right and left knee complaints on discrete occasions with no documentation that symptoms in 1987 and 2000 developed into chronic symptomatology.  However, on post deployment questionnaire in September 2004 the appellant indicated that he had swollen, stiff or painful joints and muscle aches, and patellofemoral syndrome was recorded on a list of chronic illnesses in August 2006.  The service treatment records do not show that he was seen for any symptoms pertaining to his right or left shoulder.  As indicated previously, however, the 2004 post deployment assessment referred to multiple joint pain.  The appellant has more recently provided a history of injury to the right shoulder in service in 1998 for which he was not treated.  He is competent to provide evidence about what he experienced during active duty. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  

The post service record reflects that the appellant continued to complain of multiple joint pain and implicated knee and shoulder pain in his overall symptomatology mere months following his July 2008 retirement from service.  He now carries diagnoses of knee bursitis/tendonitis and bilateral shoulder diagnoses of acromioclavicular arthropathy with bilateral labral tears.  There is no documentation or history of post service shoulder trauma.  

The Board has carefully reviewed the record and finds that in view of documentation of bilateral knee treatment during active duty and a notation of chronic knee patellofemoral syndrome in 2006, in-service chronicity of knee symptoms is adequately established.  See 38 C.F.R. § 3.303.  Additionally, given the proximity of bilateral shoulder symptoms and treatment to the appellant's retirement from service, it is at least as likely as not that current pathology existed for some unknown period prior to recorded treatment in September 2008.  The evidence indicates that such disability was likely present during service which ended in July 2008.  As such, continuity of inservice shoulder symptomatology is reasonably demonstrated.  Under the circumstances, the Board finds that there is both competent and probative lay and clinical evidence in the record to conclude that bilateral knee and bilateral shoulder disabilities are related to service.  Therefore, the Board resolves the benefit of the doubt in favor of the Veteran and service connection for bilateral knee and shoulder disorders are granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 


ORDER

Entitlement to service connection for bilateral knee disability, characterized as bursitis/tendonitis, is granted.


Entitlement to service connection for bilateral shoulder disability, including acromiclavicular arthropathy with labral tears, is granted.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


